Name: 96/436/EC: Council Decision of 15 July 1996 appointing the President of the Community Plant Variety Office
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  agricultural activity
 Date Published: 1996-07-20

 Avis juridique important|31996D043696/436/EC: Council Decision of 15 July 1996 appointing the President of the Community Plant Variety Office Official Journal L 181 , 20/07/1996 P. 0026 - 0026COUNCIL DECISION of 15 July 1996 appointing the President of the Community Plant Variety Office (96/436/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2100/94 of 27 July 1994 on Community plant variety rights (1), and in particular Article 43 (1) and (2) thereof,Having regard to the candidates proposed by the Commission on 27 April 1995, after obtaining the opinion of the administrative council of the Community Plant Variety Office,HAS DECIDED AS FOLLOWS:Sole Article Mr Bart Kiewiet, born on 7 January 1947, is hereby appointed president of the Community Plant Variety Office for a period of five years.His term of office shall run from the date on which he takes up his duties, which date shall be agreed between the president and the administrative council of the Office.Done at Brussels, 15 July 1996.For the CouncilThe PresidentD. SPRING(1) OJ No L 227, 1. 9. 1994, p. 1. Regulation as amended by Regulation (EC) No 2506/95 (OJ No L 258, 28. 10. 1995, p. 3).